Citation Nr: 0628043	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  02-18 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1973 to 
January 1977.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

In December 2003, the Board denied service connection for a 
psychiatric disability.  The veteran filed a timely appeal of 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the VA Office of General Counsel and the veteran's 
representative filed a joint motion for remand, requesting 
that the Court vacate the Board's December 2003 decision and 
remand the issue for further development.  In May 2004, the 
Court granted the motion and vacated the December 2003 
decision.  The case was then remanded to the Board, and in 
September 2004, the Board remanded the case for further 
development.  The case has since returned to the Board for 
appellate review.


FINDING OF FACT

The veteran did not have an acquired psychiatric disability 
in service, the current psychiatric disability is not related 
to service, and a psychosis was not manifested within the 
first post-service year.



CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in August 2001 and December 2004 
letters.  Collectively, those letters informed the veteran to 
submit any evidence or information pertinent to his claim, 
informed him of the evidence required to substantiate his 
service connection claim, the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Records from Bolivar Tennessee Mental Hospital (a.k.a. 
Western Mental Health Institute) and Jefferson City Hospital 
are not of record.  Pursuant to the Board's September 2004 
remand, the RO requested that the veteran complete and sign 
"Authorization and Consent to Release" forms.  The veteran 
subsequently submitted forms to be forwarded to Western 
Mental Health and Jefferson City Hospital, in pertinent part.  
In March 2005, Western Mental Health Institute returned the 
veteran's form, noting that he did not sign it.  In August 
2005, the RO requested that the veteran fill out a new form, 
specifically requesting that he provide the complete name and 
address of the medical provider, as well as sign, and date 
the form.  In a November 2005 letter, the veteran indicated 
that he wished to proceed with the case regardless of whether 
VA has received additional evidence.  Enclosed, however, with 
such letter was a signed release form, which was then sent to 
Western Mental Health Institute.  In a December 2005 reply, 
Western Mental Health Institute noted that although the 
veteran signed the new form, he did not fill in the name and 
address of the provider that was to disclose the information.  
Also, there is no signature on the release form forwarded to 
Jefferson City Hospital.  

The Board notes that the duty to assist is not always a one-
way street and if he wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
As the veteran did not cooperate with VA's attempt to obtain 
additional evidence by either failing to sign or complete the 
authorization and release form in its entirety, the Board 
will review the claim on the evidence of record, as requested 
by the veteran in his November 2005 letter.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service medical records, as well as evidence from the VA 
Medical Center in Memphis, Reginald Medical Center (John 
Gaston City Hospital), City of Memphis Hospital, and the 
Social Security Administration (SSA).  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.  

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In the April 2006 supplemental statement of the case, the RO 
advised the veteran as to how disability ratings and 
effective dates are assigned, as required in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, service medical records, VA medical evidence, 
private medical evidence, and SSA records.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

Personality disorders are not diseases or injuries for 
compensation purposes.  38 C.F.R. § 3.303(c) (2005).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

VA medical evidence confirms that the veteran currently has a 
psychiatric disability, variously diagnosed as bipolar 
disorder, schizophrenia, psychotic disorder, depressive 
disorder, manic depression, and narcissistic personality 
disorder, thereby satisfying the first element of the 
veteran's service connection claim.  However, service medical 
records are negative for any psychiatric complaints, 
treatment, or diagnoses, and there is no evidence of a 
psychosis within one year post-service.  The first objective 
evidence showing a psychiatric diagnosis was a March 15, 1978 
VA admission report, which is dated approximately 14 months 
post-service.  The Board acknowledges that according to the 
veteran's application for SSA benefits, he reported receiving 
psychotropic medication in 1977 (see SSA Form HA-4632 - 
Claimant's Medications), however the veteran's reported 
history is not confirmed by any medical evidence of record, 
to include the March 1978 records.  (During his March 1978 
hospital admission, the veteran reported experiencing 
psychiatric symptoms seven days prior and denied any prior 
psychiatric admission or medical illness, with the exception 
of a tooth abscess and rash).  As there is no objective 
evidence of a psychosis within the first post-service year, 
service connection on a presumptive basis is not warranted.  
The Board notes that the veteran's SSA determination that he 
became disabled due to bipolar disorder as early as September 
1998 does not help the veteran's service connection claim 
since it is based on different standards and does not find 
that the veteran's psychiatric disability is related to 
service.  

There is also no objective evidence relating the veteran's 
psychiatric disability to his period of military service.  
Although the veteran has related his current psychiatric 
disability to service, and has specifically noted that he has 
been depressed ever since 1977 when he was discharged from 
the service (see March 2000 psychological evaluation for 
state disability purposes), his opinion as to medical matters 
is without probative value because he, as a layperson, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim for a psychiatric 
disability because there is no evidence of a psychiatric 
disability in service.  The initial psychiatric diagnosis was 
rendered approximately 14 months following service.  Thus, 
while there is a current psychiatric disability, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Given the absence of psychiatric complaints, treatment, or 
diagnosis in service , the negative examination performed at 
separation from service, and the first suggestion of 
pertinent disability more than one year following active 
duty, relating current disability to service would certainly 
be speculative.  The Board notes that service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2005).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).

In sum, while the veteran currently has a psychiatric 
disability, it has not been medically attributed to an in-
service event.  As such, there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran.  Therefore, the benefit-of-the-doubt 
rule is not applicable, and the appeal is denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).




ORDER


The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


